DETAILED ACTION
Notice to Applicant
In the amendment dated 6/21/2022, the following has occurred: Claims 1-3, 5, 7, and 9 have been amended.
Claims 1-16 are pending; claims 11-16 remain withdrawn. Claims 1-10 are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claims 1-10 allowed.
This application is in condition for allowance except for the presence of claims 11-16 directed to non-elected inventions without traverse.  Accordingly, claims 11-16 have been cancelled.
The following is an examiner’s statement of reasons for allowance: the claims have been amended to require that the contact elements are positioned on a contact plate and the positive pole portion is positioned on a positive pole of the battery cell before the security opening (i.e. fuse portion) is introduced into a perforation region of the transition portion to establish the meltable fuse. The prior art teaches a variety of fuses, including fuses of substantially similar shape and function to the instantly disclosed contact elements, but the prior art seems to teach only forming the fuse portion before the positioning and welding of the contact elements on the battery cells. Sometimes the fuses are provided with a spring-like portion to increase tolerance during positioning (see US 2018/0351152). Sometimes the fusible contact elements are provided with two separate elements in case the positioning of the weakened contact elements fails to form an electrical connection (see US 2016/0181579). But the prior art of record does not appear to teach forming the fuse after the contact plates/elements are positioned on poles of a plurality of battery cells. Even if the prior art does teach general methods for laser ablation and suction (see JP 2015-035360), there does not appear to be sufficient motivation or teaching in the art to form the fuse portion as claimed so near a battery pole, which the instant specification says provides unexpected benefits in improving the tolerances of the subsequently weakened fuse portions. For other related prior art structures, see US 2015/0380713, US 2019/0165351, and US 2017/0077487.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723